IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,972-01


                          EX PARTE RICARDO ROMERO, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 52,802-C IN THE 89th DISTRICT COURT
                             FROM WICHITA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of kidnapping and

sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because he pled guilty under the erroneous

belief that he would be eligible to attend boot camp.

        Based on the record in this case, the trial court finds, and the State agrees, that Applicant’s

plea in this case was rendered involuntary due to a subsequent determination by prison officials that

Applicant was not eligible to attend boot camp. Applicant is entitled to relief. Ex parte Huerta, 692
                                                                                                  2
S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 52,802-C in the 89th District Court of Wichita

County is set aside, and Applicant is remanded to the custody of the Sheriff of Wichita County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 21, 2013
Do not publish